Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT is entered into as of June 18, 2013 by
and among COLUMBIA SPORTSWEAR COMPANY, an Oregon corporation (“Borrower”), WELLS
FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent and as a Lender, and
BANK OF AMERICA, N.A., as a Lender.

RECITALS

Borrower, Administrative Agent and Lenders are parties to that certain Credit
Agreement dated June 15, 2010 (as amended, the “Credit Agreement”) and desire to
amend the Credit Agreement in the manner set forth below. All capitalized terms
used herein and not otherwise defined herein shall have the meaning attributed
to them in the Credit Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties contained herein, Borrower, Administrative Agent and Lenders hereby
agree as follows:

1. Amendment of Maturity Date. The defined term “Maturity Date” in Section 1.1
of the Credit Agreement is amended in its entirety to read as follows:

“Maturity Date” means July 1, 2018.

2. Amendment of Section 8.2. Section 8.2 of the Credit Agreement is amended in
its entirety to read as follows:

As of the end of each fiscal quarter beginning June 30, 2013, Borrower shall
have a Tangible Net Worth of not less than $1,031,000 plus (i) 35% of the sum of
Borrower’s consolidated net income for each fiscal quarter after December 31,
2012 (exclusive of any fiscal quarter in which Borrower’s consolidated net
income is less than zero), plus (ii) the amount of all equity raised by Borrower
after December 31, 2012.

3. Schedule II. Schedule II is replaced with the Schedule II attached hereto.

4. Ratification. Except as otherwise provided in this Third Amendment, all of
the provisions of the Credit Agreement are hereby ratified and confirmed and
shall remain in full force and effect.

5. One Agreement. The Credit Agreement, as modified by the provisions of this
Third Amendment, shall be construed as one agreement.

 

THIRD AMENDMENT TO CREDIT AGREEMENT       PAGE 1



--------------------------------------------------------------------------------

6. Effective Date. Upon the execution and delivery by the parties of this
amendment and the Guarantor’s execution and delivery of the Consent and
Acknowledgement set forth below, the amendment set forth in Section 2 above
shall be effective as of June 30, 2013, and balance of this Third Amendment
shall be effective as of July 1, 2013.

7. Counterparts. This Third Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this Third
Amendment by fax or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Third Amendment.

IN WITNESS WHEREOF, this Third Amendment to Credit Agreement has been duly
executed and delivered as of the date first written above.

 

BORROWER:

      COLUMBIA SPORTSWEAR COMPANY     By:  

/s/ Thomas B. Cusick

    Title:  

Senior Vice President and Chief Financial Officer

ADMINISTRATIVE AGENT and LENDER:

    WELLS FARGO BANK, NATIONAL ASSOCIATION     By:  

/s/ James L. Franzen

      James L. Franzen, Vice President LENDER:     BANK OF AMERICA, N.A.     By:
 

/s/ Michael W. Snook

     

Michael W. Snook,

Senior Vice President

 

THIRD AMENDMENT TO CREDIT AGREEMENT

      PAGE 2



--------------------------------------------------------------------------------

CONSENT AND ACKNOWLEDGMENT OF GUARANTOR

COLUMBIA SPORTSWEAR USA CORPORATION hereby (a) acknowledges receipt of a copy of
the foregoing Third Amendment to Credit Agreement and consents to the
modification of the Credit Agreement contained therein, (b) reaffirms its
obligations and waivers under its Continuing Guaranty dated as of June 15, 2010
and (c) acknowledges that its obligations under its Continuing Guaranty are
legal, valid and binding obligations enforceable in accordance with their terms
and that it has no defense, offset, claim or counterclaim with respect to any of
its obligations thereunder.

IN WITNESS WHEREOF, COLUMBIA SPORTSWEAR USA CORPORATION has duly executed and
delivered this Consent and Acknowledgment as of June 18, 2013.

 

GUARANTOR:   COLUMBIA SPORTSWEAR USA
CORPORATION  

By:

 

/s/ Thomas B. Cusick

    Title:  

Senior Vice President and
Chief Financial Officer

 

THIRD AMENDMENT TO CREDIT AGREEMENT

      PAGE 3



--------------------------------------------------------------------------------

SCHEDULE II

Pricing Schedule

 

Pricing Level

   LIBOR
Margin    Base Rate
Margin    Commitment
Fee

Level I

   162.5    60    35

Level II

   137.5    40    30

Level III

   112.5    20    25

Level IV

   87.5    0    20

For purposes of this Pricing Schedule:

“Level I” applies on any day if, on such day, the applicable Funded Debt Ratio
is equal to or greater than 2.00:1.

“Level II” applies on any day if, on such day, the applicable Funded Debt Ratio
is equal to or greater than 1.50:1 and less than 2.00:1.

“Level III” applies on any day if, on such day, the applicable Funded Debt Ratio
is equal to or greater than 1.00:1 and less than 1.50:1.

“Level IV” applies on any day if, on such day, the applicable Funded Debt Ratio
is equal to or less than 1.00:1.

“Funded Debt Ratio” means, as of the end of a quarter, the ratio of
(A) Borrower’s consolidated obligations for borrowed money and obligations
evidenced by bonds, debentures, notes, bills or other similar instruments to
(B) EBITDA. The Funded Debt Ratio shall be calculated once every quarter based
on the financial information most recently reported by Borrower pursuant to
Section 6.3 of the Agreement; provided, however, that the Funded Debt Ratio
shall not be computed on the financial information most recently reported by
Borrower until the later of the first day of the month after receipt of such
information or five Business Days after the receipt thereof, and if the most
recent report required pursuant to Section 6.3 has not been delivered, or if
Administrative Agent reasonably objects to the accuracy of such report within
five Business Days after the receipt thereof, the next higher Level from the
Level then in effect shall apply until such time as the delinquent report is
delivered or Administrative Agent’s objections are resolved to Administrative
Agent’s reasonable satisfaction.

“EBITDA” means, as of the end of a quarter, Borrower’s consolidated net income
after taxes for the twelve months ending with such quarter plus (i) the sum of
the amounts for such twelve month period included in determining such net income
of (A) interest expense, (B) income tax expense, (C) depreciation expense,
(D) amortization expense, and (D) unusual

 

SCHEDULE II TO CREDIT AGREEMENT

      PAGE 1



--------------------------------------------------------------------------------

non-cash charges, extraordinary non-cash losses and other non-recurring non-cash
charges; less (ii) the sum of the amounts for such twelve month period included
in determining such net income of (A) gains on sales of assets (excluding sales
of inventory in the ordinary course of business), and (B) unusual non-cash
gains, extraordinary non-cash gains and other non-recurring non-cash gains.

 

SCHEDULE II TO CREDIT AGREEMENT

      PAGE 2